Citation Nr: 1427995	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lung condition, to include an upper respiratory condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to February 2006 and from April 2007 to August 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran has expressly filed a claim for service connection for a lung condition.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for a lung condition, to include an upper respiratory condition, as the Veteran's statements of record indicate symptoms of such and the RO considered service connection for an upper respiratory condition in making its determination.  

Following the RO's October 2008 rating decision, which denied service connection for a lung condition and dysmenorrhea, among other conditions, the Veteran submitted a notice of disagreement in May 2009 disagreeing with the denial of service connection for a lung condition and dysmenorrhea.  In January 2010, the RO issued a statement of the case (SOC) with respect to those two issues.  However, in January 2010, the Veteran submitted a statement, indicating a desire to continue to pursue her claim for an upper respiratory condition.  The RO accepted this statement in lieu of a VA Form 9 and considered the appeal of that issue perfected.  Thus, this issue is the only one which was timely perfected and is properly before the Board.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals the documents in the Virtual VA file are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran has not had a lung condition or upper respiratory condition at any time since or contemporaneous to the filing of her claim of entitlement to service connection for a lung condition.  


CONCLUSION OF LAW

The criteria for service connection for a lung condition, to include an upper respiratory condition, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the present case, the RO provided the required notice to the Veteran in a letter sent to her in September 2008 that provided general notice with regard to her claim to entitlement to service connection for a lung condition, what evidence was required to substantiate her claim, and her and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded two VA examinations, in October 2008 and in March 2010 relevant to the claim on appeal.  Neither the Veteran nor her representative has alleged that these examinations were inadequate for establishing service connection.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's entitlement to service connection for a lung condition, as they include interviews with the Veteran and full physical examinations.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim of entitlement to service connection for a lung condition and no further examination is necessary.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Service Connection

The Veteran contends that she currently has problems with her lungs, to include difficulty breathing, which began while in service in Iraq, where she was exposed to smoke from burning trash and oil fire, industrial pollution and fumes from vehicle and truck exhaust.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran's DD Form 214 confirms her service in Southwest Asia and has considered the applicability of the relevant statutes and regulations.  In this regard, service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  

A "qualifying chronic disability" for the purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  

Objective indications of chronic disability "include both 'signs,' in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

In this regard, VA treatment records from September 2008 noted the Veteran's lungs were clear to auscultation bilaterally with no rhonchi, wheezes, or crepitations.  At that time, the Veteran denied shortness of breath.  A VA examination dated October 2008 noted the Veteran's problems with coughing while in Iraq.  The Veteran noted that she coughed up a lot of mucus but that she no longer did so.  She reported that she occasionally felt as though she was unable to take a deep breath, both while at rest and when doing physical activity such as running.  She reported that this occurred about every other week and lasted approximately thirty minutes.  She denied difficulty sleeping due to breathing problems, wheezing and coughing.  A physical examination revealed equal and normal breath sounds bilaterally without wheezing, rales or rhonchi.  A chest x-ray revealed that the Veteran's lungs were clear of infiltrate.  The examiner concluded that there was no pathologic diagnosis for the Veteran's symptoms, as her pulmonary function tests and chest x-ray were normal.  

In December 2008, the Veteran was again treated at a VA facility and reported exposure to smoke while in Iraq, which caused significant congestion and post-nasal drip that caused her to clear her throat several times daily.  She denied any shortness of breath.  A physical examination revealed bilaterally clear lungs.  A March 2010 VA examination noted the Veteran was exposed to dust year round with exposure to a large amount of smoke on a daily basis while in Iraq.  The Veteran noted that she was able to breathe through her nose.  A laryngeal examination revealed mild arytenoid edema but no obstruction of her airway.  In an April 2010 addendum, the examiner clarified that this edema was associated with the Veteran's vocal cords and not her nasal passages.  

While the Veteran reported occasional difficulty taking deep breaths to the October 2008 VA examiner, which the VA examiner did not attribute to any underlying condition, diagnosis or disease, this is the only time such difficulty was related by the Veteran.  As noted above, in September 2008, the Veteran denied shortness of breath, and a physical examination revealed normal findings related to her lungs.  Subsequently, in December 2008, the Veteran again denied shortness of breath and had clear lungs on examination.  In March 2010, the Veteran denied difficulty breathing through her nose.  The examiner attributed the Veteran's symptoms to chronic rhinitis, for which she was service-connected.  

In a March 2010 statement written by a friend of the Veteran's, he reported that the he knew the Veteran before and after her service in Iraq.  He was familiar with her health and stated that her service has impacted her health in a negative way.  He believes that her "amount of mucus spitting" is not normal.  While the Board can concede that the Veteran was likely exposed to environmental pollutants during her tour of duty in Iraq, this statement does not provide any medical information linking observed symptoms to either a diagnosis or undiagnosed symptoms.  This statement does not add new information to the case as it only confirms that the Veteran spits a lot of mucus.  As noted above, the Veteran's symptoms have been related to chronic rhinitis for which service connection has been established.  

Thus, the Board finds that the lung symptoms (as opposed to symptoms which have been related to chronic rhinitis) related by the Veteran, but not physically described or diagnosed by medical providers, are not chronic pursuant to 38 C.F.R. § 3.317(a)(2), (3).  Furthermore, the Veteran's persistent symptoms of congestion and mucus production were attributed to a known diagnosis of chronic rhinitis.  Thus, service connection under 38 U.S.C.A. § 1117 is not permitted as a matter of law.  As such, the Board must consider if service connection may be granted on a direct basis.  

In the present case, the evidence of record does not establish that the Veteran has a current lung condition or upper respiratory condition.  As discussed above, the Veteran related a symptom of difficulty taking deep breaths but later denied any difficulty breathing or shortness of breath.  Furthermore, no other symptoms related to her lungs were noted, and the October 2008 VA examiner reported normal findings related to the Veteran's lungs.  

In making this determination, the Board considered the Veteran's statements related to her symptomatology.  While the Veteran is competent to speak to the breathing symptoms she has experienced since service, the Board finds that she is not competent to attribute those symptoms to an underlying condition or diagnosis.  She has not demonstrated that she is an expert in this regard and is therefore considered a layperson.  The Veteran, as a layperson, does not possess the specialized medical knowledge needed to make such a connection.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran is not competent in this respect, and therefore, the preponderance of the evidence supports a finding that the Veteran does not have a current disability of a lung condition.  Thus, service connection cannot be granted, as the first element has not been met.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for a lung condition, to include an upper respiratory condition, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


